UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22701 Arden Investment Series Trust (Exact name of registrant as specified in charter) 375 Park Avenue, 32nd Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Henry P. Davis Arden Asset Management LLC 375 Park Avenue, 32nd Floor New York, New York 10152 (Name and Address of Agent for Service) Copy to: George M. Silfen, Esq. Kramer Levin Naftalis &Frankel LLP 1177 Avenue of the Americas New York, New York 10036 Tel: 212-715-9522 Fax: 212-715-8422 Registrant’s telephone number, including area code: 212-751-5252 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1. Schedule of Investments. The Arden Alternative Strategies Fund's Scheduleof Investments as of the close of the reporting period prepared pursuant to Rule12-12 under Regulation S-X is as follows: Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Shares Value Long Investments COMMON STOCKS-53.7% Aerospace & Defense - 0.5% Alliant Techsystems, Inc. $ Esterline Technologies Corp.* Huntington Ingalls Industries, Inc.(a) L-3 Communications Holdings, Inc.(a) Northrop Grumman Corp.(a) Air Freight & Logistics - 0.6% United Parcel Service, Inc., Class B(a) Airlines - 0.1% Alaska Air Group, Inc.* Delta Air Lines, Inc.*(a) Auto Components - 0.3% Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co./The*(a) Standard Motor Products, Inc.(a) Automobiles - 0.4% Bayerische Motoren Werke AG General Motors Co.* Beverages - 3.0% Anheuser-Busch InBev N.V. Anheuser-Busch InBev N.V. (ADR) Asahi Group Holdings Ltd. Beam, Inc. Brown-Forman Corp., Class B Cia Cervecerias Unidas S.A. (ADR) Coca-Cola Co./The Coca-Cola Enterprises, Inc. Cott Corp. Diageo plc(a) Diageo plc (ADR) Dr Pepper Snapple Group, Inc.(a) Heineken Holding N.V.(a) PepsiCo, Inc.(a) Pernod-Ricard S.A.(a) SABMiller plc(a) Tsingtao Brewery Co. Ltd., Class H(a) See Accompanying Notes to the Schedule of Investments. 1 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Biotechnology - 0.4% Amgen, Inc. Array BioPharma, Inc.* Emergent Biosolutions, Inc.*(a) Puma Biotechnology, Inc.*(a) United Therapeutics Corp.*(a) Vertex Pharmaceuticals, Inc.*(a) Capital Markets - 0.7% American Capital Ltd.* Ameriprise Financial, Inc. Goldman Sachs Group, Inc./The(a) Solar Capital Ltd.(a) Chemicals - 3.0% Airgas, Inc. CF Industries Holdings, Inc. FutureFuel Corp. Huntsman Corp.(a) Innophos Holdings, Inc.(a) Innospec, Inc.(a) Monsanto Co.(a) Mosaic Co./The(a) OMNOVA Solutions, Inc.*(a) Potash Corp of Saskatchewan, Inc.(a) Praxair, Inc.(a) Rockwood Holdings, Inc.(a) Sherwin-Williams Co./The(a) W.R. Grace & Co.*(a) Commercial Banks - 0.6% Aozora Bank Ltd. Banco Latinoamericano de Comercio Exterior S.A., Class E Cardinal Financial Corp. Danske Bank A/S*(a) Wells Fargo & Co.(a) Commercial Services & Supplies - 2.3% ACCO Brands Corp.* ADT Corp./The Iron Mountain, Inc.(a) KAR Auction Services, Inc.(a) Progressive Waste Solutions Ltd.(a) R.R. Donnelley & Sons Co.(a) Republic Services, Inc.(a) Standard Parking Corp.*(a) Tyco International Ltd.(a) Communications Equipment - 0.6% Brocade Communications Systems, Inc.* InterDigital, Inc.(a) Motorola Solutions, Inc.(a) See Accompanying Notes to the Schedule of Investments. 2 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Computers & Peripherals - 0.1% Apple, Inc. Western Digital Corp.(a) Construction & Engineering - 0.4% Argan, Inc. Great Lakes Dredge & Dock Corp.(a) MasTec, Inc.*(a) Consumer Finance - 0.3% Discover Financial Services Nelnet, Inc., Class A(a) SLM Corp.(a) Containers & Packaging - 1.8% Boise, Inc. Crown Holdings, Inc.* Graphic Packaging Holding Co.*(a) Greif, Inc., Class A(a) Rock Tenn Co., Class A(a) Sonoco Products Co.(a) Diversified Consumer Services - 0.4% Hillenbrand, Inc.(a) Diversified Financial Services - 0.7% Citigroup, Inc. Japan Exchange Group, Inc.(a) McGraw-Hill Cos., Inc./The(a) Diversified Telecommunication Services - 0.4% AT&T, Inc. Belgacom S.A. Deutsche Telekom AG(a) Telecom Corp of New Zealand Ltd.(a) tw telecom, inc.*(a) Verizon Communications, Inc.(a) Electric Utilities - 0.5% Duke Energy Corp.(a) NextEra Energy, Inc.(a) NV Energy, Inc.(a) PNM Resources, Inc.(a) Portland General Electric Co.(a) PPL Corp.(a) Southern Co./The(a) Xcel Energy, Inc.(a) See Accompanying Notes to the Schedule of Investments. 3 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Electrical Equipment - 0.6% Eaton Corp. plc(a) EnerSys, Inc.*(a) Generac Holdings, Inc.(a) Electronic Equipment, Instruments & Components - 0.4% Itron, Inc.*(a) Power-One, Inc.*(a) Sanmina Corp.*(a) Energy Equipment & Services - 2.3% Basic Energy Services, Inc.* C&J Energy Services, Inc.* Exterran Holdings, Inc.*(a) Hornbeck Offshore Services, Inc.*(a) Nabors Industries Ltd.*(a) Noble Corp.(a) Ocean Rig UDW, Inc.*(a) Superior Energy Services, Inc.*(a) Transocean Ltd.(a) Vantage Drilling Co.*(a) Weatherford International Ltd./Switzerland*(a) Food & Staples Retailing - 1.2% Costco Wholesale Corp. CVS Caremark Corp. Koninklijke Ahold N.V.(a) Lawson, Inc.(a) Natural Grocers by Vitamin Cottage, Inc.*(a) Pantry, Inc./The*(a) Pricesmart, Inc.(a) Seven & I Holdings Co. Ltd.(a) Shoprite Holdings Ltd.(a) Sysco Corp.(a) Tesco plc(a) Wal-Mart Stores, Inc.(a) Food Products - 2.2% China Foods Ltd. Danone S.A.(a) Darling International, Inc.*(a) DE Master Blenders 1753 N.V.* Dean Foods Co.*(a) Fresh Del Monte Produce, Inc.(a) General Mills, Inc.(a) Hershey Co./The(a) Ingredion, Inc.(a) Lindt & Spruengli AG*(a) 8 Mead Johnson Nutrition Co.(a) Mondelez International, Inc., Class A(a) Nestle S.A.(a) See Accompanying Notes to the Schedule of Investments. 4 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Nestle S.A. (ADR)(a) Sanderson Farms, Inc.(a) Tate & Lyle plc(a) Tingyi Cayman Islands Holding Corp.(a) Tyson Foods, Inc., Class A(a) Unilever N.V. (NYRS)(a) Unilever plc(a) Uni-President China Holdings Ltd.(a) Want Want China Holdings Ltd.(a) Gas Utilities - 0.1% Laclede Group, Inc./The(a) UGI Corp.(a) Health Care Equipment & Supplies - 0.5% Abbott Laboratories Alere, Inc.* Cie Generale d'Optique Essilor International S.A.(a) Globus Medical, Inc., Class A*(a) NuVasive, Inc.*(a) Health Care Providers & Services - 1.3% Aetna, Inc. Capital Senior Living Corp.* Community Health Systems, Inc. Coventry Health Care, Inc. Fresenius Medical Care AG & Co. KGaA(a) Gentiva Health Services, Inc.*(a) Select Medical Holdings Corp.(a) Health Care Technology - 0.1% MedAssets, Inc.*(a) Hotels, Restaurants & Leisure - 2.1% BJ's Restaurants, Inc.* Bravo Brio Restaurant Group, Inc.* Buffalo Wild Wings, Inc.* Carnival Corp. Chipotle Mexican Grill, Inc.* Compass Group plc DineEquity, Inc.*(a) Domino's Pizza, Inc.(a) International Game Technology(a) Marriott Vacations Worldwide Corp.*(a) McDonald's Corp.(a) Starbucks Corp.(a) Texas Roadhouse, Inc. WMS Industries, Inc.*(a) Yum! Brands, Inc.(a) See Accompanying Notes to the Schedule of Investments. 5 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Household Durables - 0.0%† Tupperware Brands Corp. Household Products - 0.4% Church & Dwight Co., Inc. Colgate-Palmolive Co. Kimberly-Clark Corp.(a) Procter & Gamble Co./The(a) Spectrum Brands Holdings, Inc. Unicharm Corp.(a) Independent Power Producers & Energy Traders - 0.0%† AES Corp. NRG Energy, Inc.(a) Industrial Conglomerates - 0.4% General Electric Co. Jardine Matheson Holdings Ltd.(a) Insurance - 1.4% Allied World Assurance Co. Holdings AG American International Group, Inc.* Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B* CNA Financial Corp. Validus Holdings Ltd.(a) Internet & Catalog Retail - 0.6% Expedia, Inc.(a) Liberty Interactive Corp., Class A*(a) Internet Software & Services - 0.9% AOL, Inc.* IAC/InterActiveCorp(a) United Online, Inc.(a) VeriSign, Inc.*(a) IT Services - 1.3% Booz Allen Hamilton Holding Corp. CACI International, Inc., Class A* Cardtronics, Inc.* Computer Sciences Corp. CoreLogic, Inc.* CSG Systems International, Inc.* Global Cash Access Holdings, Inc.*(a) International Business Machines Corp.(a) Lender Processing Services, Inc.(a) Mastercard, Inc., Class A(a) Unisys Corp.*(a) See Accompanying Notes to the Schedule of Investments. 6 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Life Sciences Tools & Services - 0.2% Charles River Laboratories International, Inc.* Thermo Fisher Scientific, Inc.(a) Machinery - 0.8% Columbus McKinnon Corp.* Crane Co. Hyster-Yale Materials Handling, Inc.(a) Oshkosh Corp.*(a) Pentair Ltd.(a) Media - 2.2% Belo Corp., Class A British Sky Broadcasting Group plc Cinemark Holdings, Inc. Cogeco Cable, Inc. DIRECTV*(a) DISH Network Corp., Class A Gannett Co., Inc.(a) Liberty Media Corp.*(a) Nexstar Broadcasting Group, Inc., Class A*(a) Reed Elsevier N.V.(a) Scholastic Corp.(a) Sinclair Broadcast Group, Inc., Class A(a) Sirius XM Radio, Inc.(a) Valassis Communications, Inc.(a) Walt Disney Co./The(a) Metals & Mining - 0.3% Kaiser Aluminum Corp.(a) Nucor Corp.(a) Reliance Steel & Aluminum Co.(a) Worthington Industries, Inc.(a) Multiline Retail - 1.2% Dillard's, Inc., Class A(a) Dollar General Corp.*(a) Kohl's Corp.(a) Macy's, Inc.(a) Nordstrom, Inc.(a) Saks, Inc.*(a) Multi-Utilities - 0.2% Ameren Corp. Centrica plc Consolidated Edison, Inc. Dominion Resources, Inc.(a) PG&E Corp.(a) Vectren Corp.(a) Wisconsin Energy Corp.(a) See Accompanying Notes to the Schedule of Investments. 7 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Oil, Gas & Consumable Fuels - 3.1% Anadarko Petroleum Corp. BP plc Comstock Resources, Inc.* Contango Oil & Gas Co. CVR Energy, Inc.* Delek US Holdings, Inc.(a) Enbridge, Inc. EPL Oil & Gas, Inc.*(a) Gran Tierra Energy, Inc.*(a) Halcon Resources Corp.*(a) Hess Corp.(a) HollyFrontier Corp.(a) Inpex Corp.(a) Kinder Morgan, Inc.(a) Marathon Petroleum Corp.(a) Newfield Exploration Co.*(a) Pembina Pipeline Corp.(a) Penn Virginia Corp.(a) Plains All American Pipeline LP QEP Resources, Inc.(a) Rosetta Resources, Inc.*(a) Royal Dutch Shell plc, Class A(a) Tesoro Corp.(a) TransCanada Corp.(a) Valero Energy Corp.(a) Western Refining, Inc.(a) Whiting Petroleum Corp.*(a) Paper & Forest Products - 0.1% International Paper Co. KapStone Paper and Packaging Corp.(a) Schweitzer-Mauduit International, Inc.(a) Personal Products - 0.6% Estee Lauder Cos., Inc./The, Class A(a) Herbalife Ltd.(a) Kao Corp.(a) Medifast, Inc.*(a) Nu Skin Enterprises, Inc., Class A(a) Pola Orbis Holdings, Inc.(a) Prestige Brands Holdings, Inc.*(a) Pharmaceuticals - 0.8% AbbVie, Inc. Aspen Pharmacare Holdings, Ltd.* Auxilium Pharmaceuticals, Inc.* Bristol-Myers Squibb Co. Eli Lilly & Co.(a) Endocyte, Inc.*(a) GlaxoSmithKline plc(a) See Accompanying Notes to the Schedule of Investments. 8 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Johnson & Johnson(a) Merck & Co., Inc.(a) Novartis AG(a) Novo Nordisk A/S, Class B(a) Pfizer, Inc.(a) Pozen, Inc.*(a) Roche Holding AG(a) Sawai Pharmaceutical Co. Ltd.(a) Sucampo Pharmaceuticals, Inc., Class A*(a) Warner Chilcott plc, Class A(a) Professional Services - 0.3% Verisk Analytics, Inc., Class A*(a) Real Estate Investment Trusts (REITs) - 1.3% Ashford Hospitality Trust, Inc. Brandywine Realty Trust British Land Co. plc CBL & Associates Properties, Inc. CommonWealth REIT Corio N.V. Great Portland Estates plc Land Securities Group plc Lexington Realty Trust Parkway Properties, Inc. RLJ Lodging Trust Spirit Realty Capital, Inc. STAG Industrial, Inc.(a) Sunstone Hotel Investors, Inc.* Tanger Factory Outlet Centers Taubman Centers, Inc. Unibail-Rodamco SE Real Estate Management & Development - 0.3% CBRE Group, Inc., Class A* Deutsche Euroshop AG(a) Deutsche Wohnen AG(a) GAGFAH S.A.* GSW Immobilien AG(a) TAG Immobilien AG(a) Road & Rail - 1.4% Amerco, Inc. Canadian Pacific Railway Ltd. Celadon Group, Inc. CSX Corp. Hertz Global Holdings, Inc.*(a) Quality Distribution, Inc.*(a) Swift Transportation Co.* Union Pacific Corp.(a) See Accompanying Notes to the Schedule of Investments. 9 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Semiconductors & Semiconductor Equipment - 0.1% Kulicke & Soffa Industries, Inc.*(a) Software - 0.9% AVG Technologies N.V.* BMC Software, Inc.* Fair Isaac Corp.(a) Netscout Systems, Inc.*(a) Rovi Corp.*(a) Sage Group plc/The(a) Symantec Corp.*(a) Specialty Retail - 4.0% Aaron's, Inc. American Eagle Outfitters, Inc. ANN, Inc.* AutoNation, Inc.* AutoZone, Inc.* Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Chico's FAS, Inc. Children's Place Retail Stores, Inc./The* Christopher & Banks Corp.* Express, Inc.*(a) Finish Line, Inc./The, Class A(a) Foot Locker, Inc.(a) Francesca's Holdings Corp.*(a) GNC Holdings, Inc., Class A(a) Group 1 Automotive, Inc.(a) Haverty Furniture Cos., Inc.(a) Home Depot, Inc./The(a) Lithia Motors, Inc., Class A(a) MarineMax, Inc.*(a) Men's Wearhouse, Inc./The(a) O'Reilly Automotive, Inc.*(a) Restoration Hardware Holdings, Inc.*(a) Sears Hometown and Outlet Stores, Inc.*(a) Select Comfort Corp.*(a) Stage Stores, Inc.(a) Staples, Inc.(a) Tiffany & Co.(a) TJX Cos., Inc.(a) West Marine, Inc.*(a) Textiles, Apparel & Luxury Goods - 0.2% Carter's, Inc.* Coach, Inc. Hanesbrands, Inc.*(a) Hermes International(a) Jones Group, Inc./The(a) See Accompanying Notes to the Schedule of Investments. 10 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Thrifts & Mortgage Finance - 0.4% HomeStreet, Inc.*(a) Nationstar Mortgage Holdings, Inc.*(a) Ocwen Financial Corp.*(a) Washington Federal, Inc.(a) Tobacco - 1.4% Altria Group, Inc. British American Tobacco plc Imperial Tobacco Group plc(a) Japan Tobacco, Inc.(a) Lorillard, Inc.(a) Philip Morris International, Inc.(a) Reynolds American, Inc.(a) Swedish Match AB(a) Universal Corp.(a) Trading Companies & Distributors - 0.3% DXP Enterprises, Inc.*(a) MRC Global, Inc.*(a) MSC Industrial Direct Co., Inc., Class A(a) Water Utilities - 0.2% American Water Works Co., Inc. Severn Trent plc(a) United Utilities Group plc(a) Wireless Telecommunication Services - 0.5% MetroPCS Communications, Inc.*(a) MTN Group Ltd.(a) NTELOS Holdings Corp.(a) Sprint Nextel Corp.*(a) Vodacom Group Ltd.(a) Total Common Stocks (Cost $445,116,035) Shares Value PREFERRED STOCKS-0.4% Automobiles - 0.3% Porsche Automobil Holding SE $ Consumer Finance - 0.1% Ally Financial, Inc.*(b) Household Products - 0.0%† Henkel AG & Co. KGaA Total Preferred Stocks (Cost $3,574,031) See Accompanying Notes to the Schedule of Investments. 11 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANY-12.1% Estlander Cayman Blocker Fund * $ Total Investment Company (Cost $104,357,000) Shares Value EXCHANGE TRADED FUNDS-4.3% ETFS Agriculture DJ-UBSCI* $ ETFS Physical Gold/Jersey* iShares MSCI EAFE Index Fund PowerShares DB Agriculture Fund* Source Markets plc - Technology S&P US Select Sector Source ETF* SPDR Gold Shares* Technology Select Sector SPDR Fund Total Exchange Traded Funds (Cost $37,821,522) Principal Amount Value CORPORATE BONDS-11.9% Airlines - 0.4% American Airlines 2011-1 Class B Pass Through Trust 7.00%, 1/31/2018(b) $ $ American Airlines 2011-2 Class A Pass Through Trust 8.63%, 4/15/2023 American Airlines, Inc.(b)(c) 7.50%, 3/15/2016(b)(c) 13.00%, 8/1/2016 Auto Components - 0.1% Continental Rubber Of America Corp. 4.50%, 9/15/2019(b) Automobiles - 0.2% Fiat Industrial Finance Europe S.A. 6.25%, 3/9/2018 Capital Markets - 0.1% Nuveen Investments, Inc. 9.13%, 10/15/2017(b) Chemicals - 1.0% Ciech Group Financing AB 9.50%, 11/30/2019 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC 8.88%, 2/1/2018 LyondellBasell Industries N.V. 5.00%, 4/15/2019 Commercial Banks - 0.4% Bank of Ireland 10.00%, 7/30/2016 CIT Group, Inc. 5.00%, 5/15/2017 KBC Bank N.V. 8.00%, 1/25/2023(d) See Accompanying Notes to the Schedule of Investments. 12 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Commercial Services & Supplies - 0.1% Ence Energia y Celulosa S.A 7.25%, 2/15/2020 Iron Mountain, Inc. 5.75%, 8/15/2024 Communications Equipment - 0.0%† HellermannTyton Finance plc 5.31%, 12/15/2017(d) Computers & Peripherals - 0.5% Dell, Inc. 3.10%, 4/1/2016 Containers & Packaging - 0.3% Ardagh Packaging Finance plc / Ardagh MP Holdings USA, Inc. 7.38%, 10/15/2017 Sealed Air Corp. 8.13%, 9/15/2019(a)(b) Distributors - 0.6% HD Supply, Inc. 10.50%, 1/15/2021(b) Diversified Telecommunication Services - 0.9% Clearwire Communications LLC / Clearwire Finance, Inc. 14.75%, 12/1/2016(b) tw telecom holdings, inc. 5.38%, 10/1/2022(a) Windstream Corp. 7.00%, 3/15/2019(a) Zayo Group LLC / Zayo Capital, Inc. 10.13%, 7/1/2020(a) Electronic Equipment & Instruments - 0.2% Techem GmbH 6.13%, 10/1/2019(a) Electronic Equipment, Instruments & Components - 0.1% Sanmina Corp. 7.00%, 5/15/2019(a)(b) Food & Staples Retailing - 0.2% CVS Pass-Through Trust 5.88%, 1/10/2028 Gas Utilities - 0.4% Enterprise Products Operating LLC 5.70%, 2/15/2042 Health Care Providers & Services - 0.2% HealthSouth Corp. 5.75%, 11/1/2024 Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II, Inc. 7.75%, 2/1/2019(a) Hotels, Restaurants & Leisure - 0.8% Caesars Entertainment Operating Co., Inc. 8.50%, 2/15/2020 Caesars Operating Escrow LLC / Caesars Escrow Corp. 9.00%, 2/15/2020(b) Carlson Wagonlit BV 7.50%, 6/15/2019 CCM Merger, Inc. 9.13%, 5/1/2019(b) CityCenter Holdings LLC / CityCenter Finance Corp. 10.75%, 1/15/2017 See Accompanying Notes to the Schedule of Investments. 13 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Household Products - 0.0%† Zobele Holding SpA 7.88%, 2/1/2018 Independent Power Producers & Energy Traders - 0.1% NRG Energy, Inc. 6.63%, 3/15/2023(b) Insurance - 0.6% AG2R La Mondiale Vie 5.88%, 12/31/2049(d) CNP Assurances 6.88%, 9/30/2041(d) Hub International Ltd. 8.13%, 10/15/2018(b) Swiss Life AG Via JP Morgan Bank Luxembourg S.A. 5.00%, 12/31/2049(d) Machinery - 0.1% Heidelberger Druckmaschinen AG 9.25%, 4/15/2018 Media - 0.5% CCO Holdings LLC / CCO Holdings Capital Corp. 5.13%, 2/15/2023 Cinemark USA, Inc. 5.13%, 12/15/2022(b) Interpublic Group of Cos., Inc./The 3.75%, 2/15/2023 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.50%, 9/15/2022(a) WMG Acquisition Corp. 6.25%, 1/15/2021(a) Metals & Mining - 0.1% Northland Resources AB 13.00%, 3/6/2017(b) Oil & Gas - 1.1% Linn Energy LLC / Linn Energy Finance Corp. 7.75%, 2/1/2021 Offshore Group Investment Ltd. 7.50%, 11/1/2019(a)(b) Pacific Drilling V Ltd. 7.25%, 12/1/2017(a)(b) Petrohawk Energy Corp. 7.25%, 8/15/2018(a) SandRidge Energy, Inc. 7.50%, 3/15/2021(a) Oil, Gas & Consumable Fuels - 1.4% Energy Transfer Partners LP 6.05%, 6/1/2041 6.50%, 2/1/2042 Nexen, Inc. 6.40%, 5/15/2037 Plains Exploration & Production Co. 6.50%, 11/15/2020 6.75%, 2/1/2022(a) Paper & Forest Products - 0.2% Smurfit Kappa Acquisitions 5.13%, 9/15/2018(a) See Accompanying Notes to the Schedule of Investments. 14 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Pharmaceuticals - 0.2% Rottapharm Ltd. 6.13%, 11/15/2019(a) Road & Rail - 0.2% HDTFS, Inc. 5.88%, 10/15/2020(b) Neff Rental LLC / Neff Finance Corp. 9.63%, 5/15/2016(b) Software - 0.5% Interface Security Systems Holdings, Inc. / Interface Security Systems LLC 9.25%, 1/15/2018(b) Wireless Telecommunication Services - 0.4% Cricket Communications, Inc. 7.75%, 5/15/2016 MetroPCS Wireless, Inc. 7.88%, 9/1/2018 Sprint Nextel Corp. 9.00%, 11/15/2018(b) Total Corporate Bonds (Cost $102,842,797) Principal Amount Value MUNICIPAL BONDS-0.8% California - 0.0%† Golden State Tobacco Securitization Corp. 4.50%, 6/1/2027 $ $ Illinois - 0.0%† Village of Elk Grove 3.25%, 1/1/2038 Indiana - 0.1% Indiana Finance Authority 3.75%, 10/1/2037 Maine - 0.0%† Maine Health & Higher Educational Facilities Authority 5.00%, 7/1/2043 New York - 0.0%† Triborough Bridge & Tunnel Authority 3.13%, 11/15/2032 Ohio - 0.4% Buckeye Tobacco Settlement Financing Authority 5.13%, 6/1/2024 Oregon - 0.1% Deschutes & Jefferson Counties School District No. 2J Redmond/Oregon 3.00%, 6/15/2033 Texas - 0.2% See Accompanying Notes to the Schedule of Investments. 15 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Dallas-Fort Worth International Airport Facilities Improvement Corp. 5.50%, 11/1/2030(c) Total Municipal Bonds (Cost $6,549,681) Principal Amount Value U.S. GOVERNMENT AGENCY SECURITY - 0.6% U.S. Treasury Bond 2.75%, 8/15/2042 $ $ Total U.S. Government Agency Security (Cost $5,124,301) Contracts Value PURCHASED OPTIONS - 0.0% Call Options Purchased - 0.0%† Anadarko Petroleum Corp., Call, Mar 2013 @ 95 $ Devon Energy Corp., Call, Apr 2013 @ 60 J.C. Penny Co., Inc., Call, Mar 2013 @ 23 92 Occidental Petroleum Corp., Call, Mar 2013 @ 92.5 Put Options Purchased - 0.0%† Research In Motion Ltd., Put, Mar 2013 @ 12 S&P500 Index, Put, Mar 2013 @ 1500 94 SPDR Energy Select Sector ETF, Put, Mar 2013 @ 76 Total Purchased Options (Cost $366,087) Total Long Investment Securities (Cost $705,751,454) Shares Value Securities Sold Short COMMON STOCKS-(16.2%) Air Freight & Logistics - (0.1%) CH Robinson Worldwide, Inc. ) $ ) Expeditors International of Washington, Inc. ) ) ) Auto Components - (0.1%) Gentex Corp. ) ) Automobiles - (0.1%) Tesla Motors, Inc.* ) ) See Accompanying Notes to the Schedule of Investments. 16 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Beverages - (0.1%) Coca-Cola Enterprises, Inc. ) ) Monster Beverage Corp.* ) ) ) Biotechnology - (0.1%) Cepheid, Inc.* ) ) Clovis Oncology, Inc.* ) ) Seattle Genetics, Inc.* ) ) ) Building Products - (0.1%) USG Corp.* ) ) Capital Markets - (0.5%) Charles Schwab Corp./The ) ) Cohen & Steers, Inc. ) ) Deutsche Bank AG ) ) Financial Engines, Inc.* ) ) FXCM, Inc., Class A ) ) WisdomTree Investments, Inc.* ) ) ) Chemicals - (0.3%) Calgon Carbon Corp.* ) ) Praxair, Inc. ) ) Sigma-Aldrich Corp. ) ) ) Commercial Banks - (0.1%) Hancock Holding Co. ) ) TCF Financial Corp. ) ) UMB Financial Corp. ) ) United Bankshares, Inc. ) ) ) Commercial Services & Supplies - (0.4%) ACCO Brands Corp.* ) ) Copart, Inc.* ) ) Interface, Inc. ) ) ) Communications Equipment - (0.2%) Acme Packet, Inc.* ) ) Infinera Corp.* ) ) ViaSat, Inc.* ) ) ) Computers & Peripherals - (0.0%)† Stratasys Ltd.* ) ) Construction Materials - (0.1%) Vulcan Materials Co. ) ) See Accompanying Notes to the Schedule of Investments. 17 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Consumer Finance - (0.1%) First Cash Financial Services, Inc.* ) ) Containers & Packaging - 0.0%† Aptargroup, Inc. ) ) Diversified Consumer Services - (0.3%) K12, Inc.* ) ) Sotheby's ) ) ) Diversified Financial Services - (0.3%) CME Group, Inc. ) ) IntercontinentalExchange, Inc.* ) ) MarketAxess Holdings, Inc. ) ) ) Diversified Telecommunication Services - (0.1%) Level 3 Communications, Inc.* ) ) Windstream Corp. ) ) ) Electric Utilities - (0.4%) Duke Energy Corp. ) ) FirstEnergy Corp. ) ) Northeast Utilities ) ) Pepco Holdings, Inc. ) ) ) Electrical Equipment - (0.0%)† Polypore International, Inc.* ) ) Electronic Equipment, Instruments & Components - (0.6%) FARO Technologies, Inc.* ) ) InvenSense, Inc.* ) ) IPG Photonics Corp. ) ) Maxwell Technologies, Inc.* ) ) National Instruments Corp. ) ) Rofin-Sinar Technologies, Inc.* ) ) Universal Display Corp.* ) ) ) Energy Equipment & Services - (0.4%) Core Laboratories NV ) ) FMC Technologies, Inc.* ) ) Lufkin Industries, Inc. ) ) ) Food & Staples Retailing - (0.6%) Casey's General Stores, Inc. ) ) Fresh Market, Inc./The* ) ) Susser Holdings Corp.* ) ) Sysco Corp. ) ) See Accompanying Notes to the Schedule of Investments. 18 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Walgreen Co. ) ) Wal-Mart Stores, Inc. ) ) ) Food Products - (0.2%) Annie's, Inc.* ) ) Mead Johnson Nutrition Co. ) ) ) Gas Utilities - (0.2%) New Jersey Resources Corp. ) ) South Jersey Industries, Inc. ) ) ) Health Care Equipment & Supplies - (0.5%) Endologix, Inc.* ) ) IDEXX Laboratories, Inc.* ) ) Insulet Corp.* ) ) Intuitive Surgical, Inc.* ) ) NxStage Medical, Inc.* ) ) Spectranetics Corp.* ) ) Volcano Corp.* ) ) ) Health Care Providers & Services - (0.5%) Acadia Healthcare Co., Inc.* ) ) Accretive Health, Inc.* ) ) HMS Holdings Corp.* ) ) IPC The Hospitalist Co., Inc.* ) ) MWI Veterinary Supply, Inc.* ) ) ) Health Care Technology - (0.1%) athenahealth, Inc.* ) ) Greenway Medical Technologies* ) ) ) Hotels, Restaurants & Leisure - (0.6%) Darden Restaurants, Inc. ) ) DineEquity, Inc.* ) ) Domino's Pizza, Inc. ) ) Dunkin' Brands Group, Inc. ) ) Vail Resorts, Inc. ) ) ) Household Durables - (0.1%) Lennar Corp., Class A ) ) Standard Pacific Corp.* ) ) ) Independent Power Producers & Energy Traders - (0.1%) Atlantic Power Corp. ) ) Industrial Conglomerates - (0.1%) Raven Industries, Inc. ) ) See Accompanying Notes to the Schedule of Investments. 19 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Insurance - (0.4%) Arthur J Gallagher & Co. ) ) Brown & Brown, Inc. ) ) Markel Corp.* ) ) ) Internet & Catalog Retail - (0.2%) Amazon.com, Inc.* ) ) HomeAway, Inc.* ) ) TripAdvisor, Inc.* ) ) ) Internet Software & Services - (0.1%) Angie's List, Inc.* ) ) Equinix, Inc.* ) ) ) IT Services - (0.2%) Paychex, Inc. ) ) ServiceSource International, Inc.* ) ) Teradata Corp.* ) ) ) Machinery - (0.6%) Chart Industries, Inc.* ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) PACCAR, Inc. ) ) Pentair Ltd. ) ) ) Media - (0.3%) DreamWorks Animation SKG, Inc., Class A* ) ) Pandora Media, Inc.* ) ) ) Metals & Mining - (0.0%)† Molycorp, Inc.* ) ) Multiline Retail - (0.6%) Bon-Ton Stores, Inc./The ) ) Family Dollar Stores, Inc. ) ) Fred's, Inc., Class A ) ) J.C. Penney Co., Inc. ) ) Sears Holdings Corp.* ) ) ) Oil, Gas & Consumable Fuels - (0.9%) Approach Resources, Inc.* ) ) Cheniere Energy, Inc.* ) ) Cobalt International Energy, Inc.* ) ) Endeavour International Corp.* ) ) Gulfport Energy Corp.* ) ) Halcon Resources Corp.* ) ) Kinder Morgan, Inc. ) ) See Accompanying Notes to the Schedule of Investments. 20 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Kodiak Oil & Gas Corp.* ) ) PDC Energy, Inc.* ) ) Range Resources Corp. ) ) Solazyme, Inc.* ) ) Spectra Energy Corp. ) ) Williams Cos., Inc./The ) ) ) Personal Products - (0.2%) Avon Products, Inc. ) ) Elizabeth Arden, Inc.* ) ) Estee Lauder Cos., Inc./The, Class A ) ) ) Pharmaceuticals - (0.1%) Repros Therapeutics, Inc.* ) ) ViroPharma, Inc.* ) ) ) Professional Services - (0.2%) Advisory Board Co./The* ) ) IHS, Inc., Class A* ) ) ) Real Estate Investment Trusts (REITs) - (1.2%) AvalonBay Communities, Inc. ) ) Boston Properties, Inc. ) ) BRE Properties, Inc. ) ) Digital Realty Trust, Inc. ) ) Equity Residential ) ) Health Care REIT, Inc. ) ) Healthcare Realty Trust, Inc. ) ) Hospitality Properties Trust ) ) Inland Real Estate Corp. ) ) Medical Properties Trust, Inc. ) ) Omega Healthcare Investors, Inc. ) ) Prologis, Inc. ) ) Rayonier, Inc. ) ) Realty Income Corp. ) ) Regency Centers Corp. ) ) Sun Communities, Inc. ) ) Washington Real Estate Investment Trust ) ) ) Real Estate Management & Development - (0.2%) St. Joe Co./The* ) ) Zillow, Inc., Class A* ) ) ) Semiconductors & Semiconductor Equipment - (0.4%) Hittite Microwave Corp.* ) ) Microchip Technology, Inc. ) ) Monolithic Power Systems, Inc. ) ) Rubicon Technology, Inc.* ) ) Veeco Instruments, Inc.* ) ) ) See Accompanying Notes to the Schedule of Investments. 21 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Software - (0.6%) Blackbaud, Inc. ) ) BroadSoft, Inc.* ) ) Concur Technologies, Inc.* ) ) Guidewire Software, Inc.* ) ) Imperva, Inc.* ) ) Jive Software, Inc.* ) ) NetSuite, Inc.* ) ) VirnetX Holding Corp.* ) ) ) Specialty Retail - (2.2%) America's Car-Mart, Inc.* ) ) Ascena Retail Group, Inc.* ) ) AutoZone, Inc.* ) ) Cabela's, Inc.* ) ) Cato Corp./The, Class A ) ) Citi Trends, Inc.* ) ) Coldwater Creek, Inc.* ) ) Genesco, Inc.* ) ) Guess?, Inc. ) ) Hot Topic, Inc. ) ) Jos. A. Bank Clothiers, Inc.* ) ) Ltd. Brands, Inc. ) ) Lumber Liquidators Holdings, Inc.* ) ) Mattress Firm Holding Corp.* ) ) Monro Muffler Brake, Inc. ) ) OfficeMax, Inc. ) ) Pier 1 Imports, Inc. ) ) rue21, inc.* ) ) Tiffany & Co. ) ) Tractor Supply Co. ) ) Ulta Salon Cosmetics & Fragrance, Inc. ) ) ) Textiles, Apparel & Luxury Goods - (0.2%) Coach, Inc. ) ) Deckers Outdoor Corp.* ) ) Under Armour, Inc., Class A* ) ) ) Thrifts & Mortgage Finance - (0.1%) TFS Financial Corp.* ) ) Trading Companies & Distributors - (0.1%) Fastenal Co. ) ) Titan Machinery, Inc.* ) ) ) Total Common Stocks (Proceeds Received $134,406,092) ) See Accompanying Notes to the Schedule of Investments. 22 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Shares Value EXCHANGE TRADED FUNDS-(12.8%) Consumer Discretionary Select Sector SPDR Fund ) $ ) Consumer Staples Select Sector SPDR Fund ) ) Energy Select Sector SPDR Fund ) ) Financial Select Sector SPDR Fund ) ) Health Care Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell 2000 Value Index Fund ) ) Materials Select Sector SPDR Fund ) ) SPDR S&P rust ) ) Technology Select Sector SPDR Fund ) ) Total Exchange Traded Funds (Proceeds Received $106,831,712) ) Principal Amount Value CORPORATE BONDS-(0.9%) Metals & Mining - (0.5%) Alcoa, Inc. 5.95%, 2/1/2037 $ ) $ ) Cliffs Natural Resources, Inc. 6.25%, 10/1/2040 ) ) ) Oil, Gas & Consumable Fuels - (0.2%) Devon Energy Corp. 4.75%, 5/15/2042 ) ) Hess Corp. 5.60%, 2/15/2041 ) ) ) Specialty Retail - (0.2%) Lowe's Cos., Inc. 4.65%, 4/15/2042 ) ) Total Corporate Bonds (Proceeds Received $7,506,644) ) Principal Amount Value U.S. GOVERNMENT AGENCY SECURITIES - (1.2%) U.S. Treasury Bond 2.75%, 8/15/2042 $ ) $ ) U.S. Treasury Note 1.63%, 11/15/2022 ) ) Total U.S. Government Agency Securities (Cost $10,256,837) ) See Accompanying Notes to the Schedule of Investments. 23 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Total Securities Sold Short (Proceeds Received $259,001,285) ) Total Investment Securities (Cost net of Proceeds Received $446,750,169) — 52.7% Other Assets less Liabilities— 47.3% Net Assets — 100.0% $ * Non-income producing security. † Amount represents less than 0.05% (a) All or a portion of these securities were held in a segregated account as collateral for securities sold short. At January 31, 2013, the aggregate amount held in a segregated account was $329,572,237. (b) 144A security — Certain conditions for public sale may exist. Unless otherwise noted, these securities are deemed to be illiquid. (c) Issuer is in default. (d) Variable/Floating Rate Security — Interest rate changes on these instruments are based on changes in a designated rate. The rates shown are those in effect on January 31, 2013. As of January 31, 2013, the gross unrealized appreciation (depreciation) of investments based on the aggregate cost of investments for federal income tax purposes was as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ Federal income tax cost of investments $ See Accompanying Notes to the Schedule of Investments. 24 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Futures Contracts Purchased Currency Number of Contracts Expiration Date Notional Amount at Cost Notional Amount at Value Unrealized Appreciation (Depreciation) ASX SPI200 Index Futures Contracts AUD 03/21/13 $ $ $ CBOE Volatility Index Futures Contracts USD 04/16/13 ) CBOT 30 Day Federal Funds Futures Contracts USD 06/28/13 ) CBOT 5 Year U.S. Treasury Note Futures Contracts USD 22 03/28/13 ) CBOT U.S. Ten Year Note Futures Contracts USD 53 03/19/13 ) CBT Corn Commodity Futures Contracts USD 30 03/14/13 CBT Soybean Futures Contracts USD 14 03/14/13 CME 3 Month Eurodollar Futures Contracts USD 06/16/14 ) CME 3 Month Eurodollar Futures Contracts USD 91 12/15/14 ) CME Australian Dollar Currency Futures Contracts USD 70 03/18/13 ) CME Mexican Peso Currency Futures Contracts USD 93 03/18/13 CMX Copper Commodity Futures Contracts USD 20 03/26/13 COMEX Division Gold Futures Contracts USD 4 04/26/13 DAX Index Futures Contracts EUR 27 03/15/13 E-Mini NASDAQ 100 Futures Contracts USD 03/15/13 ) E-Mini S&P 500 Futures Contracts USD 59 03/15/13 E-mini S&P MidCap 400 Futures Contracts USD 4 03/15/13 Eurex 10 Year Euro BUND Futures Contracts EUR 3 03/07/13 ) Eurex 30 Year Euro BUXL Futures Contracts EUR 9 03/07/13 Eurex 5 Year Euro BOBL Futures Contracts EUR 6 03/07/13 ) Euro FX Currency Futures Contracts USD 33 03/18/13 Euro/Japanese Yen Futures Contacts JPY 5 03/18/13 FTSE utures Contracts GBP 15 03/15/13 FTSE Bursa Malaysia KLCI Index Futures Contracts MYR 02/28/13 ) FTSE/JSE Top 40 Index Futures Contracts ZAR 46 03/20/13 Gasoline RBOB Futures Contracts USD 13 02/28/13 Great British Pound/Japanese Yen Cross Currency Futures Contract JPY 1 03/18/13 Hang Seng Index Futures Contracts HKD 59 02/27/13 Heating Oil Futures Contracts USD 36 02/28/13 HKG Hang Seng China Enterprise Futures Contracts HKD 35 02/27/13 ICE Brent Crude Oil Futures Contracts USD 70 02/13/13 ICE Gas Oil Futures Contracts USD 82 03/12/13 KFE 3 Year Treasury Bond Futures Contracts KRW 03/19/13 ) KOSPI 200 Index Futures Contracts KRW 2 03/14/13 ) LIFFE 3 Month Euro Euribor Futures Contracts EUR 12 12/15/14 ) LIFFE 3 Month Euro Euribor Futures Contracts EUR 03/14/16 ) LIFFE 3 Month Euro Euribor Futures Contracts EUR 20 06/16/14 ) See Accompanying Notes to the Schedule of Investments. 25 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) LIFFE 90 Day Sterling Futures Contracts GBP 09/18/13 ) LME Copper Futures Contracts USD 6 03/18/13 Montreal Exchange 10 Year Canadian Bond Futures Contract CAD 1 03/19/13 ) Montreal Exchange 3 Month Canadian Bank Accept Futures Contracts CAD 28 06/17/13 ) New Zealand $ Futures Contracts USD 69 03/18/13 OML Stockholm OMXS30 Index Futures Contracts SEK 02/15/13 Russell 2000 Mini Futures Contracts USD 10 03/15/13 S&P/Toronto Stock Exchange 60 Index Futures Contracts CAD 35 03/14/13 SFE 10 Year Australian Bond Futures Contracts AUD 03/15/13 ) SGX MSCI Singapore Index Futures Contracts SGD 79 02/27/13 SGX Nikkei 225 Futures Contracts JPY 13 03/07/13 STOXX 50 Euro Futures Contracts EUR 75 03/15/13 ) Swiss Franc/Japanese Yen Cross Currency Futures Contract JPY 1 03/18/13 Swiss Franc/U.S. Dollar Cross Currency Futures Contracts USD 32 03/18/13 Tokyo Price Index Futures Contracts JPY 8 03/07/13 TSE Japanese 10 Year Bond Futures Contracts JPY 7 03/11/13 U.S. Dollar Index Futures Contracts USD 03/18/13 ) U.S. Dollar/South African Rand Cross Currency Futures Contracts ZAR 9 03/18/13 ) WSE WIG20 Index Futures Contracts PLN 96 03/15/13 ) WTI Crude Oil Futures Contracts USD 29 02/20/13 $ Futures Contracts Sold Currency Number of Contracts Expiration Date Notional Amount at Cost Notional Amount at Value Unrealized Appreciation (Depreciation) CBOE Volatility Index Futures Contracts USD 03/19/13 $ $ $ CBOT US Long Bond Futures Contracts USD 7 03/19/13 CBT Wheat Futures Contracts USD 36 03/14/13 CME Canadian Dollar Currency Futures Contract USD 1 03/19/13 ) CME Ultra Long Term U.S. Treasury Bond Futures Contracts USD 4 03/19/13 Coffee "C" Futures Contracts USD 7 03/18/13 E-Mini S&P 500 Futures Contracts USD 03/15/13 ) Euro/Norwegian Krone Cross Currency Futures Contracts NOK 69 03/18/13 ) Great British Pound/Swiss Franc Cross Currency Futures Contracts CHF 2 03/18/13 Great British Pound/U.S. Dollar Cross Currency Contract USD 17 03/18/13 ) Japanese Yen/U.S. Dollar Futures Contracts USD 18 03/18/13 LIFFE 3 Month Euroswiss Futures Contracts CHF 26 06/16/14 LONG GILT Futures Contract GBP 1 03/26/13 45 See Accompanying Notes to the Schedule of Investments. 26 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) NYB Sugar No. 11 Futures Contracts USD 30 02/28/13 SFE 10 Year Australian Bond Futures Contracts AUD 4 03/15/13 ) SFE 3 Year Australian Bond Futures Contracts AUD 14 03/15/13 ) TSE Japanese 10 Year Bond Futures Contracts JPY 8 03/11/13 U.S. Dollar Index Futures Contracts USD 2 03/18/13 U.S. Dollar/Swedish Krona Cross Currency Futures Contracts SEK 51 03/18/13 U.S.Dollar/Norwegian Krone Cross Currency Futures Contracts NOK 72 03/18/13 $ Cash collateral in the amount of $3,680,340 was pledged to cover margin requirements for open futures contracts as of January 31, 2013. See Accompanying Notes to the Schedule of Investments. 27 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Total return swap contracts Counterparty Underlying Reference Instrument Maturity Date Currency Notional Amount Unrealized Appreciation(Depreciation) JPMorgan Chase Bank Echo Entertainment Group Ltd. 12/20/2013 AUD $ $ ) JPMorgan Chase Bank Echo Entertainment Group Ltd. 12/20/2013 AUD JPMorgan Chase Bank Echo Entertainment Group Ltd. 12/20/2013 AUD ) JPMorgan Chase Bank Echo Entertainment Group Ltd. 12/20/2013 AUD ) JPMorgan Chase Bank Echo Entertainment Group Ltd. 12/20/2013 AUD ) JPMorgan Chase Bank Smiths Group plc 12/20/2013 GBP JPMorgan Chase Bank STOXX Europe 600 Index 01/20/2014 EUR ) $ Credit default swap contracts buy protection Reference Entity Counterparty Fixed Annual Rate Recevied By Fund Currency Notional Amount Upfront Premium (Received) Paid Maturity Date Unrealized Appreciation (Depreciation) Aktiebolaget Volvo JPMorgan Chase Bank % EUR $ ) 03/20/2018 $ CDX North Amerca Investment Grade Index 19-V1 JPMorgan Chase Bank % USD 12/20/2017 CDX North Amerca Investment Grade Index 19-V1 JPMorgan Chase Bank % USD 12/20/2017 ) Devon Energy Corp. JPMorgan Chase Bank % USD 03/20/2018 Hewlett-Packard Co. JPMorgan Chase Bank % USD ) 03/20/2018 ) iTraxx Europe Crossover Index Series 18-V1 JPMorgan Chase Bank % EUR 12/20/2017 ) iTraxx Europe Crossover Index Series 18-V1 JPMorgan Chase Bank % EUR 12/20/2017 ) iTraxx Europe Index Series 18-V1 JPMorgan Chase Bank % EUR ) 12/20/2017 ) J.C. Penny Co., Inc. JPMorgan Chase Bank % USD ) 03/20/2018 ) POSTNL N.V. JPMorgan Chase Bank % EUR ) 03/20/2018 $ ) $ ) See Accompanying Notes to the Schedule of Investments. 28 Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Credit default swap contracts sell protection Reference Entity Counterparty Fixed Annual Rate Recevied By Fund Currency Notional Amount Upfront Premium (Received) Paid Maturity Date Unrealized Appreciation (Depreciation) CDX North America High Yield Index 19-V1 JPMorgan Chase Bank % USD $ – 12/20/2017 $ CDX North America High Yield Index 19-V1 JPMorgan Chase Bank % USD ) 12/20/2017 ) CDX North America High Yield Index 19-V1 JPMorgan Chase Bank % USD ) 12/20/2017 ) ConAgra Foods, Inc. JPMorgan Chase Bank % USD ) 03/20/2018 $ ) $ Cash collateral in the amount of $2,850,000 was pledged for total return swap contracts and credit default swap contract as of January 31, 2013s. Currency Abbreviations: AUD — Australian Dollar CAD — Canadian Dollar CHF — Swiss Franc EUR — Euro Dollar GBP — British Pound HKD — Hong Kong Dollar JPY — Japanese Yen KRW — Korean Won MYR — Malaysian Ringgit NOK — Norwegian Krone PLN — Polish Zloty SEK — Swedish Krona SGD — Singapore Dollar USD — United States Dollar ZAR — South African Rand See Accompanying Notes to the Schedule of Investments. 29 Forward Foreign Currency Contracts Buy Currency vs. Sell Currency Counterparty Local Contract Buy Amount Local Contract Sell Amount USD Buy Value USD Sell Value Unrealized Appreciation/ (Depreciation) Australian Dollar vs. Canadian Dollar, expiring 2/28/13 JPMorgan Chase Bank Australian Dollar vs. Canadian Dollar, expiring 2/28/13 JPMorgan Chase Bank Australian Dollar vs. European Union Euro, expiring 2/28/13 JPMorgan Chase Bank Australian Dollar vs. Japanese Yen, expiring 2/28/13 JPMorgan Chase Bank Australian Dollar vs. Swiss Franc, expiring 2/28/13 JPMorgan Chase Bank Australian Dollar vs. Swiss Franc, expiring 2/28/13 JPMorgan Chase Bank Brazilian Real vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Brazilian Real vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Brazilian Real vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Chilean Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Chilean Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Chilean Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank European Union Euro vs. U.S. Dollar, expiring 3/21/13 JPMorgan Chase Bank European Union Euro vs. U.S. Dollar, expiring 3/21/13 JPMorgan Chase Bank 58 European Union Euro vs. U.S. Dollar, expiring 3/21/13 JPMorgan Chase Bank Hong Kong Dollar vs. U.S. Dollar, expiring 3/20/13 Goldman Sachs Capital Indian Rupee vs. British Pound, expiring 3/22/13 JPMorgan Chase Bank Indian Rupee vs. British Pound, expiring 3/22/13 JPMorgan Chase Bank Indian Rupee vs. British Pound, expiring 3/22/13 JPMorgan Chase Bank Indian Rupee vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Indian Rupee vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Indian Rupee vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Japanese Yen vs. Australian Dollar, expiring 2/28/13 JPMorgan Chase Bank Japanese Yen vs. U.S. Dollar, expiring 3/21/13 Goldman Sachs Capital Mexican Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Mexican Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Mexican Peso vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank See Accompanying Notes to the Schedule of Investments. 30 Forward Foreign Currency Contracts Buy Currency vs. Sell Currency Counterparty Local Contract Buy Amount Local Contract Sell Amount USD Buy Value USD Sell Value Unrealized Appreciation/ (Depreciation) Philippine Peso vs. U.S. Dollar, expiring 3/22/13 JPMorgan Chase Bank Philippine Peso vs. U.S. Dollar, expiring 3/22/13 JPMorgan Chase Bank Romenion Leu vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank 21 Romenion Leu vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Romenion Leu vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. Canadian Dollar, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Russian Ruble vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Thai Baht vs. U.S. Dollar, expiring 3/22/13 JPMorgan Chase Bank Thai Baht vs. U.S. Dollar, expiring 3/22/13 JPMorgan Chase Bank Thai Baht vs. U.S. Dollar, expiring 3/22/13 JPMorgan Chase Bank Turkish Lira vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Turkish Lira vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank Turkish Lira vs. European Union Euro, expiring 3/22/13 JPMorgan Chase Bank U.S. Dollar vs. British Pound, expiring 2/28/13 JPMorgan Chase Bank U.S. Dollar vs. British Pound, expiring 3/21/13 JPMorgan Chase Bank U.S. Dollar vs. British Pound, expiring 3/21/13 JPMorgan Chase Bank U.S. Dollar vs. British Pound, expiring 3/21/13 JPMorgan Chase Bank U.S. Dollar vs. Danish Krone, expiring 3/20/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 3/20/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 3/20/13 Goldman Sachs Capital U.S. Dollar vs. European Union Euro, expiring 2/8/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 2/8/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 3/21/13 JPMorgan Chase Bank See Accompanying Notes to the Schedule of Investments. 31 Forward Foreign Currency Contracts Buy Currency vs. Sell Currency Counterparty Local Contract Buy Amount Local Contract Sell Amount USD Buy Value USD Sell Value Unrealized Appreciation/ (Depreciation) U.S. Dollar vs. European Union Euro, expiring 2/28/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 3/20/13 Goldman Sachs Capital U.S. Dollar vs. European Union Euro, expiring 3/20/13 JPMorgan Chase Bank U.S. Dollar vs. European Union Euro, expiring 3/20/13 Goldman Sachs Capital U.S. Dollar vs. European Union Euro, expiring 3/21/13 JPMorgan Chase Bank U.S. Dollar vs. Hong Kong Dollar, expiring 3/20/13 JPMorgan Chase Bank U.S. Dollar vs. Hong Kong Dollar, expiring 2/28/13 JPMorgan Chase Bank U.S. Dollar vs. Japanese Yen, expiring 2/28/13 JPMorgan Chase Bank U.S. Dollar vs. Japanese Yen, expiring 3/21/13 JPMorgan Chase Bank U.S. Dollar vs. Malaysian Ringgit, expiring 3/22/13 JPMorgan Chase Bank U.S. Dollar vs. Malaysian Ringgit, expiring 3/22/13 JPMorgan Chase Bank U.S. Dollar vs. South African Rand, expiring 2/28/13 JPMorgan Chase Bank U.S. Dollar vs. Swiss Franc, expiring 3/21/13 JPMorgan Chase Bank Arden Alternative Strategies Fund invested, as a percentage of total investments, in the following countries as of January 31, 2013: Australia *% Belgium Bermuda Brazil * Canada Cayman Islands Chile * China Cyprus Denmark European Union * France Germany Hong Kong Indonesia * Ireland Italy Japan Jersey Liechtenstein * Luxembourg Malaysia * Mexico * Netherlands New Zealand * Norway * Panama Poland Singapore * South Africa South Korea * Spain * Sweden Switzerland Taiwan * Thailand * Turkey * United Kingdom United States % * Amount represents less than 0.05%. See Accompanying Notes to the Schedule of Investments. 32 Notes to the Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) 1.Organization Arden Investment Series Trust (the "Trust"), a Delaware statutory trust, was formed on April 11, 2012 and has authorized capital of unlimited shares of beneficial interest. The Trust is authorized to have multiple series, (each a “Series”) and is registered as a diversified, open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”).The Trust currently consists of a single series, the Arden Alternative Strategies Fund (the “Fund”). The Trust has had no operations from November 12, 2012 (initial seeding date) until the Fund’s commencement of operations on November 30, 2012 other than matters relating to its registration and the sale and issuance of 23,000 shares of beneficial interest in the Fund to the Fund’s investment adviser, Arden Asset Management LLC (the “Adviser”), at a net asset value of $10 per share. The Fund’s investment objective is to achieve capital appreciation. While seeking to achieve a relatively low correlation to the major equity and fixed income markets through the allocation of the assets of the Fund among a number of sub-advisers (the "Sub-Advisers") that employ a variety of alternative investment strategies. 2.Summary of Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principals generally accepted in the United States of America (“GAAP”). The preparation requires management to make estimates and assumption that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Investment Valuation: The net asset value ("NAV") of the Fund's Shares is calculated as of the close of regular trading on the New York Stock Exchange ("NYSE") (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business (the "Valuation Time").To calculate NAV, the Fund's assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of Shares outstanding.To the extent the Fund offers multiple classes of Shares, the NAV of various classes of the Fund may vary because of the different expenses that may be charged against Shares of different classes of the Fund, including transfer agency and 12b-1 fees. Securities listed on the Nasdaq National Market System ("NASDAQ") are valued at the NASDAQ Official Closing Price ("NOCP"). If no NOCP is available, the security will be valued at the last sale price on the NASDAQ prior to the calculation of the net asset value of the Fund.If no sale is shown on NASDAQ, the bid price will be used.If no sale is shown and no bid price is available, the price will be deemed "stale" and the value will be determined in accordance with the fair valuation procedures set forth herein.U.S. exchange traded securities, other than NASDAQ securities, are valued at their last composite sale prices as reported on the exchanges where such securities are traded.If no sales of such securities are reported on a particular day, the securities will be valued based upon their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by such exchanges.Securities traded on a foreign securities exchange will be valued at their last sale prices on the exchange where such securities are primarily traded, or in the absence 33 Notes to the Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) of a reported sale on a particular day, at their bid prices, in the case of securities held long, or ask prices, in the case of securities held short, as reported by such exchange.Listed options or futures contracts will be valued using last sales prices as reported by the exchange with the highest reported daily volume for such options or futures contracts or, in the absence of any sales on a particular day, at their bid prices as reported by the exchange with the highest volume on the last day a trade was reported.Other securities for which market quotations are readily available will be valued at their bid prices in the case of securities held long, or ask prices in the case of securities held short, as obtained from one or more dealers making markets for such securities. If market quotations are not readily available, securities and other assets, will be valued at fair value as determined in good faith by, or under the supervision of, the Board of Trustees (the “Board”).The Fund may also use fair value to value certain types of illiquid securities. Fair value pricing generally will be used if the market in which a portfolio security trades closes early or if trading in a particular security was halted during the day and did not resume prior to the Fund's net asset value calculation. The Fund may also fair value securities that trade in a foreign market if significant events that appear likely to affect the value of those securities occur between the time the foreign market closes and the time the NYSE closes. Significant events may include (1) corporate actions or announcements that affect a single issuer, (2) governmental actions that affect securities in one sector, country or region, (3) natural disasters or armed conflicts that affect a country or region, or (4) significant domestic or foreign market fluctuations. The effect of using fair value pricing is that a portfolio security will be priced based on the subjective judgment of the Adviser, operating under procedures approved by the Board, instead of being priced using valuations from an independent pricing service. Fair value pricing can help to protect the Fund by reducing arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing will completely prevent dilution of the Fund's net asset value by such traders. Debt securities will be valued by a pricing service which employs a matrix to determine valuations for normal institutional size trading units.The reasonableness of valuations provided by any such pricing service will be reviewed periodically by the Board.Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost, so long as such valuation is determined by the Board to represent fair value. All assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using foreign exchange rates provided by a pricing service.Trading in foreign securities generally is completed, and the values of such securities are determined, before the close of securities markets in the U.S.Foreign exchange rates also are determined before such close.On occasion, the values of securities and exchange rates may be affected by significant events occurring between the time that determination of such values or exchange rates are made and the time that the net asset value is determined.When such significant events materially affect the values of securities held by the Fund or its liabilities, these securities and liabilities may be valued at fair value as determined in good faith by, or under the supervision of, the Board. 34 Notes to the Schedule of Investments Arden Alternative Strategies Fund January 31, 2013 (Unaudited) Investments in Exchange Traded Funds (“ETFs”) are valued at their "fair values."Ordinarily, this will be the values determined by the managers of the ETFs ("Managers") in accordance with the ETFs' valuation policies and as reported by the Managers.As a general matter, the fair value of the Fund's interest in an ETF will represent the amount that the Fund could reasonably expect to receive from the Fund if the Fund's interest were redeemed.The Fund may not be able to verify valuation information given to the Fund by the Managers.In the unlikely event that an ETF does not report a value to the Fund on a timely basis, the Fund would determine the fair value of its interest in that ETF based on all relevant circumstances which may include the most recent value reported by the ETF, as well as any other relevant information available at the time the Fund values its assets.The Board has determined that any values of interests in ETFs reported as "estimated" or "final" values (using the nomenclature of the private investment fund industry) will be deemed to reasonably reflect market values of securities for which market quotations are available or the fair value of such securities. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three levels listed below: · Level 1 – Quoted prices in active markets for identical assets or liabilities on the measurement date. · Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates,prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt securities may be valued at amortized cost. Generally, amortized cost approximates the current fair value of a security, but since the valuation is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the valuations as of January 31, 2013 for the Fund based upon the three levels defined above. The Fund discloses significant transfers between levels based on valuations at the end of the reporting period. All transfers in and out of the levels during the period are assumed to be transferred on the last day of the period at their current value. As of January 31, 2013, there were no transfers between Level 1 and Level 2. Please refer to the Schedules of Investments to view equity and debt securities segregated by industry type where applicable. As of January 31, 2013, there were no Level 3 positions held. 35 Assets Level 1 Level 2 Total Common Stocks Aerospace & Defense $ $
